10
ay
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FILED

DAVID L. ANDERSON (CABN 149604)

United States Attorney OCT 21 019

HALLIE HOFFMAN (CABN 210020) SUSAN Y. SOONG

Chief, Criminal Division CLERK, U.S. DISTRICT COURT
NORTH DISTRICT OF CALIFORNIA

MOLLY A. SMOLEN (CABN 293328)
Assistant United States Attorney

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-6779
FAX: (415) 436-7234
Molly.smolen@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

) CASE NO. 19-71693

UNITED STATES OF AMERICA,
) 4+PROPGSED] ORDER GRANTING PETITION
Plaintiff, FOR WRIT OF HABEAS CORPUS AD

PROSEQUENDUM
V.

MIGUEL A BUCIO SANCHEZ,

wee Ne SY LS OS

Defendant.

Upon motion of the United States of America, and good cause appearing therefore,
IT IS HEREBY ORDERED that the request of the United States for issuance of the Writ of Habeas
Corpus Ad Prosequendum requiring the production of defendant MIGUEL A BUCIO SANCHEZ,
before this Court on the date stated in the Writ submitted, or as soon thereafter as practicable, and
requiring that the defendant be present for all future hearings, is granted and the Writ shall be issued as

presented.

DATER / Oct 2O/F Th
Hon. ples Maga!

United States Magistrate Judge

f

/

[PROPOSED] ORDER
CASE NO. 19-71693

 
NO

oOo Se NI DWH Ee WwW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO: DONALD M. O’KEEFE, United States Marshal for the Northern District of California or and
San Mateo County Sheriff's Office, 330 Bradford Street, Redwood City, CA 94063 and /or any

of his authorized deputies:

Pursuant to the foregoing petition and order, you are directed to produce the body of MIGUEL A
BUCIO SANCHEZ, who is in the custody of San Mateo County Sheriff's Office, before the Honorable
Bernard Zimmerman, United States Magistrate Judge for the Northern District of California, located at
the San Francisco Federal Courthouse, located at 450 Golden Gate Avenue 15th Floor, San Francisco,
California 94102 on October 21, 2019, at 10:30 a.m., or as soon thereafter as practicable, on the charges
filed against defendant in the above-entitled Court and further to produce said defendant at all future
hearings as necessary until the termination of the proceedings in this Court.

Should the current custodian release MIGUEL A BUCIO SANCHEZ from its custody, you are
directed that the defendant immediately be delivered and remanded to the U.S. Marshals for the

Northern District of California and/or his authorized deputies under this Writ.

patep: _tOla114 CLERK, UNITED STATES DISTRICT COURT
NORTHERN DISTRIGT.OF GALIFORNIA

DEPUTY CLERK

 

 

WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. 19-71693

 

 
           

    

     

 

 

           

     

  

    

 

    

    

   

    

 

        

 

 

 

   

 

 

. , tre
ee
toe eo * : ry wd :
“
: me! ‘ . Tete! 2 wot ’ : bof .
i 4
sa - as * + ‘
ne
’ ‘ wo bos a .
rah. ay ro .
a ‘ “ot . 3 i
to : t or ~ : : » .
ma re $ : ° ‘
ft .
vo dy. : :
: : ae : .
Q .
e
‘
it
tad
aoe.
. Bo : .
Q ‘ web

   
BR WwW WN

oOo 8&o& SN HD WT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

MOLLY A. SMOLEN (CABN 293328)
Assistant United States Attorney

 

 

 

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Telephone: (415) 436-6779
FAX: (415) 436-7234
Molly.smolen@usdoj.gov
Attorneys for United States of America
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION
UNITED STATES OF AMERICA, ) CASE NO. 19-71693
Plaintiff,
) PETITION FOR WRIT OF HABEAS CORPUS
Vv. ) AD PROSEQUENDUM
MIGUEL A BUCIO SANCHEZ, )
)
Defendant. )
)
TO: The Honorable Bernard Zimmerman, United States Magistrate Judge for the Northern District of

California:

Assistant United States Attorney Molly A. Smolen respectfully requests that the Court issue a
Writ of Habeas Corpus Ad Prosequendum for the person of prisoner MIGUEL A BUCIO SANCHEZ,
whose place of custody or jailor are set forth in the requested Writ, attached hereto.

The prisoner, MIGUEL A BUCIO SANCHEZ, is required to appear as a defendant in the above-
entitled matter in this Court on the date identified in the writ and for all future hearings, and therefore

petitioner prays that the Court issue the Writ as presented.

PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. 19-71693

 
oOo Se YN DH NH Ff

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Dated: October 21, 2019 Respectfully Submitted,

DAVID L. ANDERSON
United States Attorney

Isf
Molly A. Smolen
Assistant United States Attorney

PETITION FOR WRIT OF HABEAS CORPUS AD PROSEQUENDUM
CASE NO. 19-71693

 
